Judgment, Supreme Court, Bronx County (Michael A. Gross, J.), rendered June 30, 2008, as amended July 8, 2008, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to a term of five years, unanimously affirmed.
The only issue raised by defendant is his challenge to the requirement that he register under the Gun Offender Registration Act (Administrative Code of City of NY § 10-601 et seq.) and otherwise comply with that statute. That claim is not reviewable on this appeal. Gun offender registration is not “part of defendant’s sentence or subsumed within the judgment of conviction” (People v Smith, 15 NY3d 669, 673 [2010]). Notwithstanding the fact that the sentencing court directed defendant to register, and regardless of the merits of defendant’s claim that he was not convicted of a crime that subjected him to these requirements, “the registration of a gun offender is an administrative matter between the City of New York, the NYPD, and the offender, not a component of a gun offender’s sentence to be imposed by the sentencing court” (id.). Accordingly, we perceive no basis for distinguishing defendant’s case from Smith. In any event, we note that defendant agreed to gun offender registration as a condition of his plea to the attempted crime. Concur — Mazzarelli, J.P., Andrias, Moskowitz, Richter and Abdus-Salaam, JJ.